NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 20-3608

                            KASSEM MOHAMED HAFEED,
                                                 Petitioner
                                      v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                                      _

                         On Petition for Review of a Final Order
                          Of the Board of Immigration Appeals
                                 (BIA-1: A038-623-792)
                         Immigration Judge: Matthew H. Watters
                                                     _
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 2, 2022

                 Before: McKEE, AMBRO, and SMITH, Circuit Judges

                             (Opinion filed: March 17, 2022)


                                        OPINION *



AMBRO, Circuit Judge.

       Kassem Mohamed Hafeed, a citizen of Yemen, seeks review of a decision by the

Board of Immigration Appeals (Board) affirming an immigration judge’s (IJ’s) finding



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
that Hafeed was removable. The Board concluded that his fraud conviction qualifies as

an aggravated felony under the Immigration and Nationality Act (INA), thus making

removal the result. See 8 U.S.C. § 1101(a)(43)(M) (defining offenses “involv[ing] fraud

or deceit in which the loss to the victim or victims exceeds $10,000” as aggravated

felonies); § 1227(a)(2)(A)(iii) (explaining that non-citizens convicted of an aggravated

felony are deportable). Because we agree the Board’s findings of fact were supported by

substantial evidence and sufficient to find Hafeed removable, we deny the petition for

review.

                                           I.

       Hafeed has been a lawful permanent resident of the United States since 1986. In

2016, he was charged with Supplemental Nutrition Assistance Program (SNAP,

colloquially called food stamps) fraud under 7 U.S.C. § 2024(b)(1) and wire fraud under

18 U.S.C. § 1343. Hafeed had been exchanging SNAP benefits for cash at less than their

full value. Specifically, the indictment alleged that Hafeed had “received more than

$1,532,642 in [electronic] deposits for food sales that never actually occurred or were

substantially inflated.” A.R. at 351. It also identified a particular transaction in which

Hafeed received $103.75 in benefits in exchange for a portion of their value in cash.

       Hafeed entered a guilty plea agreement with the Government on both counts. As

part of his plea, he explained that he had received “between $550,000 and $3.5 million in

[electronic] deposits for food sales that never actually occurred or were substantially

inflated.” Id. at 368–69. He also agreed to forfeit $1,532,642.



                                                2
       In 2020, the Department of Homeland Security (DHS) began removal proceedings

against Hafeed. It charged him with removability as a noncitizen convicted of an offense

involving fraud or deceit in which the loss to the victim exceeded $10,000. See 8 U.S.C.

§ 1101(a)(43)(M).

       The Immigration Judge (IJ) denied Hafeed’s application for withholding of

removal and asylum. He appealed to the Board of Immigration Appeals, which affirmed

the IJ’s opinion. He then filed this petition for review.

                                           II.

       Hafeed raises three issues. First, he argues SNAP fraud does not categorically

require “fraud or deceit” and thus is not an aggravated felony under the INA. See 8

U.S.C. § 1101(a)(43)(M). Second, he contends the Government did not show his fraud

resulted in a loss greater than the $10,000 threshold for an aggravated felony as defined

in the INA because his guilty plea identified only a single $103.75 fraudulent transaction

with specificity. And third, he asserts that the Board improperly denied his application

for protection under the Convention Against Torture (CAT).

       We can set Hafeed’s first argument aside. Regardless whether his SNAP fraud

conviction is a categorial match to the INA, Hafeed concedes his wire-fraud conviction is

an aggravated felony if it caused losses greater than $10,000. See Hafeed’s Br. at 13, 20

(arguing that SNAP violations are not fraud for purposes of the INA but not raising the

same argument for wire fraud); see also A.R. at 4 (explaining that Hafeed “conceded

before the Immigration Judge that his wire-fraud conviction met the definition of an

aggravated felony under section 101(a)(43)(M)”). That conviction therefore was

                                                 3
sufficient for the Board to find him removable. Whether SNAP fraud is a categorical

match to the INA is immaterial, and we decline to address the issue.

       Hafeed’s two other contentions challenge the Board’s factual findings. We review

those findings for substantial evidence. Sunuwar v. Att’y Gen., 989 F.3d 239, 247 (3d

Cir. 2021) (noting that substantial-evidence review is “highly deferential”). When

determining the amount of loss attributable to a fraudulent scheme to establish whether a

prior fraud conviction qualifies as an aggravated felony under § 1101(a)(4)(M), we apply

the “circumstance-specific approach” rather than the categorical approach. Chiao Fang

Ku v. Att’y Gen., 912 F.3d 133, 139 (3d Cir. 2019) (citing Nijhawan v. Holder, 557 U.S.

29, 33–41 (2009)). This means we identify the loss attributable to that fraud based on the

full record, including the indictment, the presentence investigation report, and the plea

colloquy. Id. When documents supporting a conviction provide evidence of a larger

fraudulent scheme, substantial evidence supports concluding that the total loss is greater

than the amount identified in any particular transaction. See id. at 139–41.

       The record consistently shows the aggregate loss from Hafeed’s fraudulent activity

was well over $10,000. Multiple documents from the record identify the loss as

$1,532,641. See A.R. at 352, 355, 362, 374; see also id. at 377 (identifying the loss as

between $550,000 and $3.5 million). Hafeed himself stipulated that he received

“between $550,000 and $3.5 million in [electronic] deposits for food sales that never

actually occurred or were inflated.” Id. at 369. He also affirmed to the IJ that he had

stolen “monies and funds in excess of 500,000 U.S. dollars” in connection to his wire

fraud conviction. Id. at 171.

                                             4
       Hafeed further maintains that he qualifies for protection under the CAT because he

faces involuntary conscription by Houthi rebels in Yemen. “[W]hat is likely to happen to

the petitioner if removed,” including whether they are more likely than not to experience

a potentially torturous harm, is a question of fact. Kaplun v. Att’y Gen., 602 F.3d 260,

271 (3d Cir. 2010). 1 The Board considered Hafeed’s position and concluded he had not

shown by a preponderance of the evidence the Houthis would conscript him. It noted that

Hafeed offered no evidence suggesting that the Houthis were trying to recruit individuals

of his age and that the articles in evidence only pointed to incidents of forced

conscription for young men and children. It also explained that none of Hafeed’s family

members—including his two sons, his twin brother, and another brother who had been in

Yemen a mere three months before Hafeed’s hearing—had been forcibly recruited or

otherwise harmed by the Houthis despite returning to Yemen during the ongoing civil

war. In short, while some individuals have been forcibly conscripted by the Houthi

group, Hafeed did not show any particular risk to himself. The record evidence supports

the Board’s finding that he failed to establish a likelihood of being tortured.



1
  Whether identified future harms qualify as torture is a question of law. Kaplun, 602
F.3d at 271. Additionally, when the petitioner contends that “public officials will
acquiesce to the feared tortuous acts of a non-state actor,” there is an additional two-part
analysis. Myrie v. Att’y Gen., 855 F.3d 509, 516 (3d Cir. 2017). “First, the IJ makes a
factual finding or findings as to how public officials will likely act in response to the
harm the petitioner fears. Next, the IJ assesses whether the likely response from public
officials qualifies as acquiescence under the governing regulations. . . . [T]his second part
of the inquiry is a legal question.” Id. Here we need not reach these additional questions
because—as explained below in the text—Hafeed fails to show that he is more likely than
not at risk of the feared harm even assuming that harm could justify receiving protections
under the CAT.
                                              5
                              *      *      *      *      *

       Hafeed makes two arguments that could justify reviewing the Board’s decision:

that he had not committed an aggravated felony and, alternatively, that he was entitled to

protection under the CAT. Both require showing the Board’s conclusions lacked

adequate support in the record. But the Board’s factual findings were supported by

substantial evidence. We thus deny the petition for review.




                                            6